PRIVATE EDUCATIONAL INSTITUTIONS — USE OF PUBLIC FUNDS In so far as Senate Bill No. 452 attempts to authorize the use of public funds for private educational institutions, the same is violative of the Constitution of Oklahoma. The Attorney General is in receipt of your letter of February 2, 1970, wherein you in effect ask: Is Senate Bill No. 452, Thirty-Second Oklahoma Legislature, Second Session constitutional in so far as it attempts to authorize the use of public funds for private educational institutions? Senate Bill No. 452, signed by the Governor on February 3, 1970, appropriates $1,200,000.00 for planning, installing, establishing, maintaining and operating a televised instruction system and sets up a revolving fund in which to deposit the above and other funds. This system of televised instruction is described in Section One of the Act as follows: "The Oklahoma State Regents for Higher Education may establish and maintain as a part of the state system of higher education a system of televised instruction designed primarily for persons living in industrial communities remote from campuses of colleges and universities and for the interchange of classes and teachers between campuses of the State's public and private colleges and universities; and may enter into cooperative agreements with Federal agencies, State agencies and public and private educational institutions and receive, use and administer grants, contributions and donations of funds and property for such purpose." Article II, Section 5 Oklahoma Constitution provides: "No public money or property shall ever be appropriated, applied, donated, or used, directly or indirectly, for the use, benefit, or support of any sect, church, denomination, or system of religion, or for the use, benefit, or support of any priest, preacher, minister, or other religious teacher or dignitary, or sectarian institution as such." Article X, Section 15
Oklahoma Constitution provides: "The credit of the State shall not be given, pledged, or loaned to any individual, company, corporation, or association, municipality, or political subdivision of the State; nor shall the State become an owner or stockholder in, nor make donation by gift, subscription to stock, by tax, or otherwise, to any company, association, or corporation." The inclusion of the words "private colleges and universities" and "private educational institutions" in Senate Bill No. 452 appear to authorize the use or donation of state funds and federal grant funds which become public money of this state upon receipt thereof, in contravention of one or both of the above quoted provisions of the Oklahoma Constitution. If the private educational institutions set out in the Act are church related colleges and universities then Article II, Section 5 supra, is an absolute prohibition against the use of public money or property for the benefit of such institutions.  It is the opinion of the Attorney General your question be answered in the negative. In so far as Senate Bill No. 452 attempts to authorize the use of public funds for private educational institutions, the same is violative of the Constitution of Oklahoma.  (W. J. Monroe) ** SEE: OPINION NO. 71-272 (1971) **